115 S.W.3d 581 (2003)
Earl Lee HIGH, Appellant,
v.
The STATE of Texas, Appellee.
No. 10-03-004-CR.
Court of Appeals of Texas, Waco.
June 4, 2003.
Rehearing Overruled August 13, 2003.
Discretionary Review Refused November 5, 2003.
Earl Lee High, Abilene, pro se.
Roy Defriend, County Atty. for Limestone County, Groesbeck, for appellee.
Before Chief Justice DAVIS, Justice VANCE, and Justice GRAY.

MEMORANDUM OPINION
PER CURIAM.
Earl Lee High pleaded guilty to possession of less than one gram of cocaine. He pleaded true to the State's enhancement allegations. Pursuant to a plea bargain, the court sentenced him to twenty years' imprisonment. High timely filed a notice of appeal.
The trial court's certification regarding High's right of appeal states, "[T]his criminal case ... is a plea-bargain case, and the defendant has NO right of appeal." Rule of Appellate Procedure 25.2(d) provides in pertinent part, "The appeal must be dismissed if a certification that shows the defendant has the right of appeal has not been made a part of the record under these rules." Tex.R.App. P. 25.2(d).
*582 The trial court's certification affirmatively shows that High has no right of appeal. Accordingly, we dismiss the appeal. Id.; see Walker v. State, 110 S.W.3d 509, 511 (Tex.App.-Waco 2003, no pet. h.).